Adams, On. J.
i. grand &tze:burden oí proof. After verdict in each case, the defendants filed each respectively a motion in arrest of judgment, upon ^ie alleged ground that two of the grand jurors were not citizens of the State of Iowa, nor,of the United States, and were not qualified to act as grand jurors.
It is shown by a bill of exceptions that one of the grand jurors upon examination stated that he was born in Canada-; that his father was born in the State of Yermont, and was a revolutionary soldier, and drew a pension while he lived in Canada; that the grand juror lived with his father in Canada until he was sixteen years of age, when he removed to the United States. Thereupon the defendants challenged the grand juror, but the challenge was disallowed and the defendants excepted.
Another grand juror upon examination stated that he was *110born in Ireland; that lie came to America when he was twelve years of age; and that when he was eighteen or nineteen years of age his father took out letters of naturalization in the city of New York. Thereupon the defendants challenged the grand juror, but the challenge was disallowed, and the defendants excepted.
It is not affirmatively shown that the grand jurors were aliens. Alienage will not be presumed. Whoever asserts it has the burden of proving it. Moon v. Wilson, 10 Yerger, 406. The challenges, we think, were properly disallowed.
The record shows that several other exceptions were taken in each case in the progress of the trials. We have examined the entire record as best we could, without the aid of any argument for appellants, and have to say that we discover no error.
Affirmed.